251 S.W.3d 402 (2008)
Charles R. MOORE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68184.
Missouri Court of Appeals, Western District.
May 6, 2008.
Frederick Ernst, Kansas City, MO, for appellant.
Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before HOWARD, C.J, and LOWENSTEIN and NEWTON, JJ.

Order
PER CURIAM.
Charles R. Moore is appealing the denial of his Rule 24.035 Motion. Moore alleges that his rights were violated because a sufficient factual basis for his guilty plea was not established and the record of the hearing did not demonstrate that he possessed an awareness of the nature and elements of the charges he was pleading guilty to. As evidenced by Moore's own testimony, the motion court did not clearly err in finding that there was a factual basis for the plea and that Moore was aware of the nature and elements of the charges. The judgment of the motion court is affirmed.
Rule 84.16(b).